El, Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelante fné denunciado por infracción a la Ley de Automóviles en su artículo 12, letra (a), en relación con la letra (d) del mismo, imputándosele que en determinada fe-cha, a las 9 p. m. y en la carretera de Patillas, guiaba un automóvil Hudson sin tomar las precauciones necesarias y sin tener en cuenta el ancho, tráfico y uso del camino, de-jando de marchar por su derecha y sin apagar las luces deslumbrantes, por cuyo motivo chocó con un automóvil Ford ocasionándole desperfectos. Celebrado el juicio fué condenado y en la apelación que ha interpuesto alega como errores de la corte inferior el haber sido declarado sin lu-gar la .moción que le hizo para que fuesen eliminadas de la denuncia las palabras “y sin apagar las luces deslumbran-tes por cuyo motivo chocó con el automóvil Ford No. 5296 ocasionándole desperfectos” y también por la apreciación que hizo de las pruebas.
Con respecto al primer error bastará decir que aunque se concluyera que las palabras indicadas debieron ser eliminadas, el error cometido no sería de importancia por no haberse demostrado que perjudicara al acusado.
Según la evidencia del denunciante que guiaba un automóvil Ford, al venir en dirección contraria en un sitio ancho de la carretera el Hudson con luces deslumbrantes, el Ford bajó sus luces para que el Hudson hiciera lo mismo, como acostumbran hacer los chauffeurs, pero que como el Hudson no bajó sus luces, el Ford se hizo bien a su derecha y se detuvo con las luces apagadas, sacando el chauffeur su brazo izquierdo afuera para que otro Ford que iba detrás de él se detuviera, como lo hizo, chocando después el Hudson con el Ford detenido en primer término por su parte izquierda. La prueba del denunciado tendió a demostrar que el Hudson bajó sus luces, que el Ford de atrás trató de pasarle al de adelante en cuyo momento *80ocurrió el choque con el primero de ellos porque los dos-tapaban el camino, y que el primer Ford no estaba dete-nido.
El conflicto de esa evidencia fué resuelto por la corte-inferior en contra del denunciado sin que la prueba del de-nunciante quedase desvirtuada por el hecho de que si el Ford estaba detenido bien a su derecha y sin luces podía pasar el Hudson sin chocar con él, porque si a pesar de esos hechos el Hudson chocó con- el Ford pudiendo pasar fxté porque no manejaba por1 su derecha sino por el centro de la carretera y más bien a su izquierda, ya que fué a cho-car con un automóvil que estaba detenido bien a su dere-cha en dirección contraria.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no .tomó parte en-te resolución de este caso.